DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2020 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 04 September 2020 in which claim 1 was amended to change the scope and breadth of the claims.
	Claims 1 and 3 are pending in the current application and are examined on the merits herein.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 04 September 2020, with respect to the rejection of claims 1 and 3 under 35 U.S.C. §102(a)(1) as being anticipated by Xie et al.; the rejection of claims 1 and 3 under 35 U.S.C. §102(a)(1) as being anticipated by Jia-qing et al.; the rejection of claims 1 and 3 under 35 U.S.C. §102(a)(1) as being anticipated by Kwee et al. has been fully considered and is persuasive because the claim has been amended to replace the recitation “comprising” with “consisting of”. The claims as amended exclude administering the herbal mixtures described by the references above. 
The rejections are hereby withdrawn.


Election/Restrictions
Applicant’s election without traverse of “hot flush” in the reply filed on 18 October 2019 is acknowledged.
The method consisting of administering a therapeutically effective amount of loganin to treat hot flush is not taught or suggested by the art of record.  MPEP 803.02 states that if the examiner determines that the elected species is allowable, the examination of the Markush-type claim will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to the nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration.  The prior art search will not be extended unnecessarily to cover all nonelected species.  A second action on the rejected claims can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). 
The species of female climacteric syndromes has been expanded to include hyperlipidemia, fatty liver disease, and short-term memory impairment.

New Objections and Rejections
The following are new ground(s) of rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:  Loganin is capitalized, and should not be capitalized. “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  See MPEP 608.01 (m).  Appropriate correction is required.
Improper Markush Grouping
Claims 1 and 3 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, 
The Markush grouping of female climacteric syndromes is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The types of female climacteric syndromes included in claim 1 are not all recognized in the art as symptoms or conditions of female climacteric syndrome. Specifically dizziness, concentration deficiency, myalgia, joint pain, skin dryness, cystitis, vaginitis, dysentery and rubella as claimed do not appear to be recognized in the art as conditions of female climacteric syndrome. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112, scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating hot flush, sweating, vaginal atrophy, treating uterine atrophy (per Example 4), fatty liver disease (per Example 6), short term memory impairment, memory loss, hyperlipidemia and abdominal obesity, does not reasonably provide enablement for preventing any of the claimed conditions, or treating insomnia, nervousness, depression, dizziness, concentration deficiency, anxiety, palpitations, myalgia, joint pain, skin dryness, vaginal dryness, lower urinary tract atrophy, vaginitis, cystitis, dysentery, rubella, or arteriosclerosis. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman
The nature of the invention: The nature of the invention is the administration of loganin as an active ingredient to inhibit the decrease estrogen receptor alpha (ERα) in the uterus, reduce the accumulation and size of adipocytes in the liver and abdominal adipose tissues. 
(3) The relative skill of those in the art: The relative skill of those in the art is low, as evidenced by the lack of prior art teaching a compound/composition that can prevent and treat all female climacteric syndromes.
(2) The state of the prior art: 
The state of the prior art:  Prevent is defined as “keep from happening or arising; make impossible”.  See provided definition of prevent (definition of prevent, WordNet, cited in PTO-892). There is no prior art disclosing loganin or hormone replacement therapy that can prevent any of the claimed conditions from ever occurring.

The use of hormone replacement therapy to treat vasomotor symptoms of menopause, vaginal atrophy, and abdominal obesity were known before the effective filing date of the claimed invention. Each of these conditions are described in more detail below. 
While there is a link between increasing estrogen and treating various symptoms of female climacteric syndrome, there does not appear to be any known relationship for treating the following conditions by increasing estrogen: dizziness, concentration deficiency, myalgia, joint pain, skin dryness, cystitis, vaginitis, dysentery and rubella.
(4)The predictability or unpredictability of the art:  Ortmann et al. (Dtsch Arztebl. Int., 2012, vol. 109, no. 17, pp. 316-24, cited in PTO-892) teach hormone therapy (HT) is effective for treating vasomotor symptoms (includes hot flush, sweating) and improves vulvovaginal atrophy (preferably administered locally), (abstract). Ortmann et al. teach vaginal estrogen therapy lowers the frequency of urinary tract infections (distinct from claimed urinary tract atrophy). Ortmann et al. also teach “the generalized use of 
Ortmann et al. teach there is no evidence that HT prevents the decline in cognitive functions (p.321, Diseases of the central nervous system). Ortmann et al. teach the use of preparations of botanical origin having phyto-estrogens in the form of isoflavones, wherein most of the placebo-controlled trails have not demonstrated any significant reduction of vasomotor symptoms (p.317, last paragraph). Ortmann et al. teach urogenital symptoms were not improved. 
Ortmann et al. teach women with hysterectomies should be treated differently compared with non-hysterectomized women (p.318, Substances used for hormone therapy). Ortmann et al. teach non-hysterectomized women must receive combined estrogen-gestagen therapy (EPT), rather than estrogen therapy alone, so as to prevent the rise in endometrial hyperplasia and endometrial carcinoma (p.318). 

Xu et al. (Sleep Medicine, 2011, vol. 12, pp. 65-69, cited in PTO-892) found hormone replacement therapy in menopausal women did not attenuate the climacteric syndrome, insomnia (abstract).

Dubey et al. (Hypertension, 2004, vol. 44, pp. 789-795, cited in PTO-892) teach “the Women’s Health Initiative Study and the Heart and Estrogen/Progestin Replacement study overturned the conclusion that hormone replacement therapy protects the cardiovascular system and, in fact, supported the opposite view that such therapy may actually increase the risk of cardiovascular disease” (abstract). 

(4) The breadth of the claims: The breadth of the claims includes prevent and treat all female climacteric syndromes; the breadth of the claims also includes preventing and treating conditions that appear to be unrelated to female climacteric syndrome, e.g. dizziness, concentration deficiency, skin dryness, cystitis, vaginitis, dysentery and rubella.
(6) The amount of direction or guidance presented: The Specification has disclosed that loganin inhibited the decrease in blood levels of estradiol and progesterone. The use of hormone replacement therapy (i.e. administration of estrogen or estrogen conjugates) for the treatment of female climacteric syndrome is known in the art.
While it is known in the art that hormone therapy can be used to treat various symptoms of female climacteric syndrome, there does not appear to be any disclosed explanation for how or why one of ordinary skill in the art would have expected loganin (disclosed as increasing estrogen hormones) to treat conditions like dizziness, concentration deficiency, myalgia, joint pain, skin dryness, cystitis, vaginitis, dysentery and rubella.
(7) The presence or absence of working examples: Treatment was conducted on an ovariectomized ddy female mouse as a model for climacteric syndrome (Example 1). Loganin was orally administered at a dose of 10 mg/kg/day for 12 weeks, after which the blood estrogen level, ERα expression level in the uterus tissue, uterine size, body weight, and fat cell size of liver and adipose tissue were measured and analyzed. 
In example 2, applicant found loganin inhibited the decrease in blood levels of estradiol and progesterone for the OVX mice. 
In example 3, applicant found loganin inhibited the decrease in mRNA expression of the ERα and decrease of the ERα-protein for the OVX mice. 
In example 4, applicant found loganin ameliorated the decrease in uterine weight in OVX mice.
In example 5, applicant found loganin ameliorated the increase in total body weight in OVX mice.
In example 6, applicant found loganin ameliorated the increase in insulin and leptin; inhibited the accumulation of fat in the liver, and the increase in fat cell size in abdominal adipose tissue.

(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel 
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.
While the structure of loganin is known in the art, and Applicant has identified some of its pharmacological effects in ovariectomized mice, there is insufficient information in the Specification or the prior art to allow the skilled artisan to determine the compound would be useful in preventing or treating insomnia, nervousness, depression, dizziness, concentration deficiency, anxiety, palpitations, myalgia, joint pain, skin dryness, vaginal dryness, lower urinary tract atrophy, vaginitis, cystitis, dysentery, rubella, or arteriosclerosis. Thus, whether loganin will prevent or treat insomnia, nervousness, depression, dizziness, concentration deficiency, anxiety, palpitations, myalgia, joint pain, skin dryness, vaginal dryness, lower urinary tract atrophy, vaginitis, cystitis, dysentery, rubella, or arteriosclerosis.  

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”


 	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al. (European Journal of Pharmacology, 2010, vol. 648, pp. 179-187, cited in PTO-892) in view of Xie et al. (Phytotherapy Research, March 2015, vol. 29, pp. 1054-1061, cited in previous Office Action).
Yamabe et al. teach administering 20 mg/kg or 100 mg/kg body weight loganin dissolved in water per day (isolated from Corni fructus) to male C57BLKS/J db/db mice (p.180, 2.1. Materials and 2.2. Animal and treatment). Yamabe et al. teach C57BLKS/J db/db mice is a well-known type 2 diabetic animal model, having obesity, sustained hyperglycemia, hyperlipidemia, and hyperinsulinemia (p.183, third paragraph). Yamabe et al. found loganin reduced triglyceride and LD/VLDL cholesterol in db/db mice and enhanced HDL cholesterol (p.183, third paragraph). Yamabe et al. teach loganin treatment improved dyslipidemia (i.e. hyperlipidemia). Yamabe et al. found loganin has a lipid-regulatory effect, which was greater in hepatic tissue than in the kidney, making it particularly advantageous and possibly synergistic in preventing hepatic injury and other diabetic complications. 
Yamabe et al. do not expressly disclose a method of consisting of administering loganin to women. 
	Xie et al. teach simultaneous consumption of soybean isoflavones and Liuwei Dihuang pills (LWPs) is effective for treating of perimenopausal period syndrome, and symptoms of menopause (abstract). Xie et al. teach the LWPs contained two active ingredients: paeonol and loganin. Xie et al. teach the active agents were provided in 1 mL preparations (p.1055, right column, first paragraph). Xie et al. teach the concurrently administered soybean diet contained 0.28 mg/g genistin and genistein as the two active ingredients therein (p.1055, right column, first paragraph). Xie et al. teach symptoms of perimenopausal syndrome include hot flashes, night sweat and sexual dysfunction (p.1054, first paragraph). Xie et al. teach serum lipid levels decreased after LWP administration (p. 1055, Chemicals and materials last paragraph; and p. 1060, first paragraph). 

One having ordinary skill in the art would have been motivated to administer loganin as an active ingredient to a subject to treat hyperlipidemia because the drug itself has been indicated for treating that disorder by Yamabe et al. The ordinary artisan would have specifically been motivated to treat perimenopausal or menopausal women with loganin as an active ingredient because it has been administered as part of a composition comprising 1+ active ingredients (i.e. LWPs and LWPs/soybean diet) for the lowering of serum lipid levels in women with perimenopause and menopause.
The ordinary artisan would have had a reasonable expectation of success in treating hyperlipidemia in that patient population because Yamabe et al. found loganin alone was active in lowering triglyceride and LDL/VLDL levels. One of ordinary skill in the art would have expected this pharmacological effect regardless of gender or age because loganin administration to the perimenopausal/menopausal group resulted in lowered serum lipid levels, and loganin administration treated hyperlipidemia in a male type 2 diabetic mouse model. Thus, the compound loganin is active towards lowering levels of lipids/triglycerides regardless of gender and condition.
One having ordinary skill in the art would have also been motivated to administer loganin to treat fatty liver because Yamabe et al. found loganin has a lipid-regulatory effect, which was greater in hepatic tissue than in the kidney, making it particularly advantageous and possibly synergistic in preventing hepatic injury and other diabetic complications.
Performing the positively recited step of administering a therapeutically effective amount of loganin to a female subject in need thereof will necessarily result in preventing or ameliorating hyperlipidemia and fatty liver disease.

The recitation “wherein the female climacteric syndromes are caused by a decrease in estrogen secretion” is an inherent property of the syndrome itself. Although, this causation is recognized Xie et al. 
The same rational applies to the recitation “wherein the decrease in estrogen secretion reduces an expression level of estrogen receptor alpha in uterine tissue cells and increases insulin and leptin protein in blood” in instant claim 3. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (European Journal of Pharmacology, 2009, vol. 619, pp. 44-49, cited in PTO-892) in view of Kwee et al. (Maturitas, 2007, vol. 58, pp. 83-90, cited in previous Office Action) as evidenced by Xie et al. 2008 (Journal of Pharmaceutical and Biomedical Analysis, 2008, vol. 48, pp. 1261-1266, cited in previous Office Action).
	Kwon et al. teach loganin (found in the Flos Ionicerae, Fruit comus, and Strychonas nux vomica) dose-dependently alleviated certain memory impairments (20 and 40 mg/kg, p.o.), (abstract). Kwon et al. teach “loganin (40mg/kg) inhibited scopolamine-induced reduction of spontaneous alternation and inhibited the increase in the number of arm entries induced by scopolamine. This result indicates that loganin may improve short-term and working memory by rescuing the acetylcholine system from impairment by scopolamine” (p.48, third paragraph). Kwon et al. also teach loganin improves long-term memory loss.

Kwee et al. teach a method of treating peri- and postmenopausal women with 12 weeks of treatment with Chinese herbal medicines (CHM), hormone replacement therapy (HRT) or placebo (abstract). Kwee et al. teach the composition consists of herbs for the treatment of menopause, including poor memory (p.89). Kwee et al. teach CHM is 29% significantly (p < 0.05) more effective in reducing the amount of hot flushes, when compared to placebo (abstract). Kwee et al. teach the herbal was administered as capsules, and was a slightly modified classical formula Zhi Bai Di Huang Wan for treating “kidney-yin deficiency” (p.85, 2.3., second paragraph). Kwee et al. teach the formula contained 10.3% Fructus corni (p.89, Appendix A.2.). 
Xie et al. 2008 teach Loganin is present in Fructus corni (p.1265, second paragraph); and is one of three bioactive constituents in the traditional Chinese medicine “Liuwei Dihuang Pills” for “nourishing the kidney-yin”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer loganin to women to treat or ameliorate short-term memory impairment and memory loss.
One having ordinary skill in the art would have been motivated to administer loganin as an active ingredient to a subject to treat memory loss or short-term memory impairment because the drug itself has been indicated for treating that disorder by Kwon et al. The ordinary artisan would have specifically been motivated to treat perimenopausal or menopausal women with loganin as an active ingredient because it has been administered as part of a composition comprising 1+ active ingredients (i.e. LWPs and LWPs/soybean diet) for the treatment of in women with perimenopause and menopause, which includes poor memory.
The ordinary artisan would have had a reasonable expectation of success in treating memory loss or short-term memory impairment in that patient population because Kwon et al. found loganin alone 
Performing the positively recited step of administering a composition comprising Loganin to a female subject in need thereof will necessarily result in preventing or ameliorating memory loss and short-term memory impairment.  
See MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”.
The recitation “wherein the female climacteric syndromes are caused by a decrease in estrogen secretion” is an inherent property of the syndrome itself. Although, this causation is recognized Xie et al. 
The same rational applies to the recitation “wherein the decrease in estrogen secretion reduces an expression level of estrogen receptor alpha in uterine tissue cells and increases insulin and leptin protein in blood” in instant claim 3. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623